
	
		I
		112th CONGRESS
		1st Session
		H. R. 3061
		IN THE HOUSE OF REPRESENTATIVES
		
			September 23, 2011
			Mr. Pallone (for
			 himself, Mr. Jones,
			 Mr. Andrews, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Magnuson-Stevens Fishery Conservation and
		  Management Act to extend the authorized time period for rebuilding of certain
		  overfished fisheries, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Flexibility and Access in Rebuilding
			 American Fisheries Act of 2011.
		2.Extension of time
			 period for rebuilding certain overfished fisheriesSection
			 304(e) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1854(e)(4)) is amended—
			(1)in paragraph
			 (4)(A)—
				(A)in clause (I) by
			 striking possible and inserting practicable;
			 and
				(B)by amending clause
			 (ii) to read as follows:
					
						(ii)not exceed 10 years, except in cases
				where—
							(I)the biology of the
				stock of fish, other environmental conditions, or management measures under an
				international agreement in which the United States participates dictate
				otherwise;
							(II)the Secretary
				determines that such 10-year period should be extended because the cause of the
				fishery decline is outside the jurisdiction of the Council or the rebuilding
				program cannot be effective only by limiting fishing activities;
							(III)the Secretary determines that such 10-year
				period should be extended to provide for the sustained participation of fishing
				communities or to minimize the economic impacts on such communities, provided
				that there is evidence that the stock of fish is on a positive rebuilding
				trend;
							(IV)the Secretary determines that such 10-year
				period should be extended for one or more stocks of fish of a multi-species
				fishery, provided that there is evidence that those stocks are on a positive
				rebuilding trend;
							(V)the Secretary determines that such 10-year
				period should be extended because of a substantial change to the biomass
				rebuilding target for the stock of fish concerned after the rebuilding plan has
				taken effect; or
							(VI)the Secretary determines that such 10-year
				period should be extended because the biomass rebuilding target exceeds the
				highest abundance of the stock of fish in the 25-year period preceding and
				there is evidence that the stock is on a positive rebuilding
				trend;
							;
				or
				(2)in paragraph (7), in the matter preceding
			 subparagraph (A), by inserting after the first sentence the following:
			 In evaluating progress to end overfishing and to rebuild overfished
			 stocks of fish, the Secretary shall review factors, other than commercial
			 fishing and recreational fishing, that may contribute to a stock’s overfished
			 status, such as commercial, residential, and industrial development of, or
			 agricultural activity in, coastal areas and their impact on the marine
			 environment, predator-prey relationships of target and related species, and
			 other environmental and ecological changes to the marine conditions.;
			 and
			(3)by adding at the
			 end the following:
				
					(8)If the Secretary determines that extended
				rebuilding time is warranted under subclause (III), (IV), (V), or (VI) of
				paragraph (4)(A)(ii), the maximum time allowed for rebuilding the stock of fish
				concerned may not exceed the sum of the following time periods:
						(A)The initial
				10-year rebuilding period.
						(B)The expected time
				to rebuild the stock absent any fishing mortality and under prevailing
				environmental conditions.
						(C)The mean
				generation time of the stock.
						(9)In this subsection the term on a
				positive rebuilding trend means that the biomass of the stock of fish
				has shown a substantial increase in abundance since the implementation of the
				rebuilding
				plan.
					.
			3.Committee
			 reports
			(a)Report on
			 scientific and statistical committee processSection 302(g)(1)(B) of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C.
			 1852(g)(1)(B)) is amended—
				(1)by striking
			 (B) Each and inserting (B)(i) Each; and
				(2)by adding at the
			 end the following:
					
						(ii)Each scientific and statistical committee
				shall submit to its Council each year a report on the process and information
				used in providing the scientific advice described in clause (i). The report
				shall include—
							(I)an evaluation of the quality and
				quantity of the available scientific and biological information relating to
				such advice;
							(II)a description of the quality of
				each stock assessment used to develop the committee’s recommendations;
							(III)a description of the information used to
				develop the committee’s recommendations for acceptable biological catch;
							(IV)a description of any uncertainty considered
				and incorporated into the committee’s recommendations;
							(V)a justification of any variation between
				maximum sustainable yield and the committee’s recommendations for allowable
				biological catch;
							(VI)a description of the social and economic
				impacts of the committee’s recommended management measures and whether such
				measures are consistent with the national standard set forth in section
				301(a)(8); and
							(VII)recommendations for—
								(aa)decreasing the level of uncertainty in the
				committee’s recommendations;
								(bb)improving the quality and quantity of
				available scientific and biological information; and
								(cc)ensuring current and future consistency
				between management measures and the national standard set forth in section
				301(a)(8).
								.
				(b)Publication of
			 committee reportsSection
			 302(g)(1) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1852(g)(1)) is amended by adding at the end the following:
				
					(H)Each Council shall submit to the Secretary
				and shall make available to the public any reports or other information
				provided by its scientific and statistical
				committee.
					.
			4.Annual catch
			 limits
			(a)Consideration of
			 data on recreational fishermenSection 303(a)(15) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1853(a)(15)) is amended by
			 striking specifications, at a level and all that follows through
			 accountability. and inserting specifications,
			 that—
				
					(A)results in specification of such limits at
				a level such that overfishing does not occur in the fishery;
					(B)requires the
				Council to consider any data collected pursuant to section 401(g) in
				determining such limits; and
					(C)includes measures to ensure
				accountability.
					.
			(b)Authority To
			 suspend annual catch limitsSection 304 of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1854) is amended by adding
			 at the end the following:
				
					(j)Authority To
				suspend annual catch limitsThe Secretary may suspend the application
				of annual catch limits to a fishery for any period in which the Secretary
				determines that—
						(1)the fishery is not
				overfished or approaching a condition of being overfished;
						(2)any stock of fish in the fishery previously
				affected by overfishing is rebuilt; and
						(3)the scientific advice relating to such
				annual catch limits provided by the scientific and statistical committee of the
				Council with jurisdiction over the fishery is based on a level of uncertainty
				that is insufficient to ensure that the fishery management plan for the fishery
				is consistent with the national standard set forth in section
				301(a)(8).
						.
			5.Fishery impact
			 statements; annual impact statements
			(a)Impact on
			 coastal businessesSection
			 303(a)(9) of the Magnuson-Stevens Fishery Conservation and Management Act (16
			 U.S.C. 1853(a)(9)) is amended by—
				(1)redesignating
			 subparagraphs (B) and (C) as subparagraphs (C) and (D), respectively;
			 and
				(2)inserting after
			 subparagraph (A) the following:
					
						(B)coastal businesses that are dependent on
				the recreational and commercial fishing
				industries;
						.
				(b)Annual impact
			 statement
				(1)In
			 generalSection 302(h) of the Magnuson-Stevens Fishery
			 Conservation and Management Act (16 U.S.C. 1852(h)) is amended—
					(A)in paragraph (7)(C), by striking
			 and after the semicolon at the end;
					(B)by redesignating
			 paragraph (8) as paragraph (9); and
					(C)by inserting after
			 paragraph (7) the following:
						
							(8)on an annual basis, prepare, in
				consultation with the Council’s fishing industry advisory committee, and submit
				to the Secretary an annual impact statement that contains—
								(A)a description of
				whether each fishery management plan under the jurisdiction of the Council is
				having or is projected to have any adverse economic impact on recreational and
				commercial fishermen and other coastal businesses that are dependent on the
				fishery; and
								(B)an estimate of the
				dollar amount of any such impact;
				and
								.
					(2)Action by
			 SecretarySection 304 of the
			 Magnuson-Stevens Fishery Conservation and Management Act (16 U.S.C. 1854), as
			 amended by section 3(b), is amended by adding at the end the following:
					
						(k)Mitigation of
				adverse impact
							(1)In
				generalThe Secretary shall take such actions as may be necessary
				to mitigate any adverse impacts identified in the annual impact statement
				submitted under section 302(h)(8).
							(2)Report to
				CongressThe Secretary shall submit to Congress each year a
				report that includes—
								(A)a description of
				the effects of any mitigation efforts implemented under this subsection during
				the previous year; and
								(B)recommendations for the improvement of
				Federal fisheries programs to promote sustainable fisheries and economic
				vitality in recreational and commercial fishermen and other coastal businesses
				that are dependent on the
				fishery.
								.
				6.Study on
			 recreational fisheries dataSection 401(g) of the Magnuson-Stevens
			 Fishery Conservation and Management Act (16 U.S.C. 1881(g)) is amended by
			 adding at the end the following:
			
				(5)Study on program
				implementation
					(A)In
				generalNot later than 60 days after the enactment of this
				paragraph, the Secretary shall enter into an agreement with the National
				Research Council of the National Academy of Sciences to study the
				implementation of the programs described in this section. The study
				shall—
						(i)provide an updated
				assessment of recreational survey methods established or improved since the
				publication of the Council’s report Review of Recreational Fisheries Survey
				Methods (2006);
						(ii)evaluate the
				extent to which the recommendations made in that report were implemented
				pursuant to paragraph (3)(B); and
						(iii)examine any
				limitations of the Marine Recreational Fishery Statistics Survey and the Marine
				Recreational Information Program established under paragraph (1).
						(B)ReportNot
				later than 1 year after entering into an agreement under subparagraph (A), the
				Secretary shall submit a report to Congress on the results of the study under
				subparagraph
				(A).
					.
		
